This appeal is by plaintiff from a judgment of the Middlesex County Court, affirming a dismissal *Page 197 
of plaintiff's petition by the Workmen's Compensation Bureau. The Bureau found that the appellant had not sustained the burden of proving by the greater weight of believable testimony that the appellant has suffered a compensable injury, and, also, that he had failed to establish notice to or knowledge by respondent of the alleged injury. The County Court affirmed the determination of the Bureau on the ground that appellant had not within the time limited by R.S. 34:15-17 proved notice to the employer or knowledge by it of the alleged accident or injury.
We agree with the findings of the deputy commissioner and the County Court that appellant failed to meet the burden of proving that the employer had notice or knowledge of the alleged accident within the time required by the statute.
This conclusion renders it unnecessary to determine the question of whether or not appellant had borne the burden of establishing that he had sustained an accident arising out of and in the course of his employment with respondent.
The judgment of the Middlesex County Court is affirmed.